Citation Nr: 1705262	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  13-03 654A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of overpayment of VA pension benefits in the calculated amount of $14,138.30.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and J. S. 


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1969 to August 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2012 decision by the Committee on Waivers and Compromises of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction over the case is currently held by the RO in St. Petersburg, Florida.

In a July 2012 decision, the Committee on Waivers and Compromises of the Philadelphia RO denied the Veteran's request for a waiver of recovery of an overpayment in the calculated amount of $14,138.30.

In October 2016 the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In this case, the Veteran seeks a waiver of an overpayment of non-service-connected pension benefits in the amount of $14,138.30.  The overpayment resulted from payments made to the Veteran during periods of incarceration from November 1, 2004 to September 2, 2005 and from September 24, 2008 to August 4, 2009.  According to the evidence currently of record, VA first learned that the Veteran was incarcerated during those periods in September 2009.  

The record reflects that the Veteran was previously granted a waiver of an overpayment in 2008.  Correspondence sent to the Veteran in June 2008 noted that he was charged with an overpayment in the amount of $2,434.00, and that his withholding for that debt was scheduled to begin in September 2008.  That correspondence referenced another letter describing that debt, but that letter is not associated with the claims file.  A September 2008 letter notified the Veteran that his waiver request was granted.  No additional information concerning the granting of that waiver, including the Veteran's waiver request or financial status reports, are associated with the claims file.  

Remand is required to attempt to obtain such records, because any evidence of VA's knowledge of the periods of incarceration prior to assessing the overpayment is relevant in determining whether recovery of the debt would violate the standard of equity and good conscience.  See 38 C.F.R. § 1.965(a).

Accordingly, the case is REMANDED for the following action:

1. Obtain any and all records related to the waiver of overpayment granted on September 5, 2008, including, but not limited to, the Veteran's waiver request(s), financial status reports, notification letters, demand letters, decision summaries, and financial action summaries.  If any requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

2. After completing the requested action and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit   sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




